Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth L. Holbert, Jr. appeals the district court’s order accepting the recommendation of the magistrate judge and granting the Defendant’s motion to dismiss his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Holbert v. Greenville Technical Coll., No. 6:11-2846-HMH, 2012 WL 2922603 (D.S.C. July 18, 2012). We deny Holbert’s motion to strike Appellee’s informal response brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.